Exhibit 10.1


EXECUTION COPY

    
[image0.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
September 30, 2015
among
NATIONAL FUEL GAS COMPANY
The Lenders Party Hereto
And
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
As Administrative Agent
BANK OF AMERICA, N.A.,
As Syndication Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Syndication Agent


HSBC BANK USA, NATIONAL ASSOCIATION,
As Syndication Agent
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
As Documentation Agent


CITIZENS BANK, N.A.,
As Documentation Agent


U.S. BANK NATIONAL ASSOCIATION,
As Documentation Agent
____________________________
J.P. MORGAN SECURITIES LLC,
As Advisor, Co-Bookrunner and Co-Lead Arranger
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
As Co-Bookrunner and Co-Lead Arranger
WELLS FARGO SECURITIES, LLC,
As Co-Bookrunner and Co-Lead Arranger
    




--------------------------------------------------------------------------------

Table of Contents


Page

ARTICLE I Definitions
1


SECTION 1.01.    Defined Terms
1


SECTION 1.02.    Classification of Loans and Borrowings
17


SECTION 1.03.    Terms Generally
17


SECTION 1.04.    Accounting Terms; GAAP
17


ARTICLE II The Credits
18


SECTION 2.01.    Commitments
18


SECTION 2.02.    Loans and Borrowings
18


SECTION 2.03.    Requests for Borrowings
19


SECTION 2.04.    Swingline Loans
20


SECTION 2.05.    Letters of Credit
21


SECTION 2.06.    Funding of Borrowings
26


SECTION 2.07.    Interest Elections
27


SECTION 2.08.    Termination and Reduction of Commitments
28


SECTION 2.09.    Increase in Commitments
29


SECTION 2.10.    Repayment of Loans; Evidence of Debt
30


SECTION 2.11.    Prepayment of Loans
31


SECTION 2.12.    Fees
32


SECTION 2.13.    Interest
33


SECTION 2.14.    Alternate Rate of Interest
34


SECTION 2.15.    Increased Costs
34


SECTION 2.16.    Break Funding Payments
36


SECTION 2.17.    Taxes
36


SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
40


SECTION 2.19.    Mitigation Obligations; Replacement of Lenders
42


SECTION 2.20.    Defaulting Lenders
42


ARTICLE III Representations and Warranties
45


SECTION 3.01.    Corporate Existence
45


SECTION 3.02.    Financial Condition
45


SECTION 3.03.    Litigation
46


SECTION 3.04.    No Breach
46


SECTION 3.05.    Action
46


SECTION 3.06.    Approvals
46


SECTION 3.07.    Use of Credit
46


SECTION 3.08.    ERISA
47


SECTION 3.09.    Taxes
47


SECTION 3.10.    Investment Company Act
47


SECTION 3.11.    Environmental Matters
48


SECTION 3.12.    Subsidiaries, Etc.
48


SECTION 3.13.    True and Complete Disclosure
48


SECTION 3.14.    Anti-Corruption Laws and Sanctions
48


ARTICLE IV Conditions
49


SECTION 4.01.    Effective Date
49




i

--------------------------------------------------------------------------------

Table of Contents (continued)


Page

SECTION 4.02.    Each Credit Event
50


ARTICLE V Covenants of the Borrower
51


SECTION 5.01.    Financial Statements, Etc.
51


SECTION 5.02.    Existence, Etc.
53


SECTION 5.03.    Insurance
53


SECTION 5.04.    Prohibition of Fundamental Changes
53


SECTION 5.05.    Limitation on Liens
54


SECTION 5.06.    Use of Proceeds and Letters of Credit
55


SECTION 5.07.    Financial Condition
56


SECTION 5.08.    Compliance with Laws
56


ARTICLE VI Events of Default
56


ARTICLE VII The Administrative Agent
58


ARTICLE VIII Miscellaneous
61


SECTION 8.01.    Notices
61


SECTION 8.02.    Waivers; Amendments
62


SECTION 8.03.    Expenses; Indemnity; Damage Waiver
63


SECTION 8.04.    Successors and Assigns
65


SECTION 8.05.    Survival
69


SECTION 8.06.    Counterparts: Integration; Effectiveness
69


SECTION 8.07.    Severability
69


SECTION 8.08.    Right of Setoff
70


SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process
70


SECTION 8.10.    WAIVER OF JURY TRIAL
71


SECTION 8.11.    Headings
71


SECTION 8.12.    Confidentiality
71


SECTION 8.13.    Interest Rate Limitation
73


SECTION 8.14.    USA PATRIOT Act
73


SECTION 8.15.    No Fiduciary Duty
73


SECTION 8.16.    Amendment and Restatement
73




ii

--------------------------------------------------------------------------------








SCHEDULES:
Schedule 2.01 - Commitments
Schedule 4.01 - Repaid Indebtedness
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Assumption Agreement
Exhibit C-1 – Form of U.S. Tax Certificate
Exhibit C-2 – Form of U.S. Tax Certificate
Exhibit C-3 – Form of U.S. Tax Certificate
Exhibit C-4 –Form of U.S. Tax Certificate



- i -



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as from time to time amended,
supplemented or otherwise modified, this “Agreement”), dated as of September 30,
2015, is by and among NATIONAL FUEL GAS COMPANY, a New Jersey corporation (the
“Borrower”), the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
WHEREAS, the Borrower, the Administrative Agent, and the lenders party thereto
from time to time are parties to the Existing Credit Agreement, as herein
defined. Pursuant to the Existing Credit Agreement, the lenders party thereto
made a multi-year facility commitment in the aggregate amount of $750,000,000.
WHEREAS, the Borrower has requested that a new 364-day facility be provided by
certain Lenders party hereto.
WHEREAS, the Borrower, the Administrative Agent, and the Lenders party hereto
have agreed to enter into this Agreement in order to amend and restate the
Existing Credit Agreement in its entirety to, among other things, add a new
364-day facility, require, at the election of the Borrower as provided herein,
repayment of Multi-Year Facility Loans no later than 364 days after the drawdown
date of such Loans (provided, that the Multi-Year Facility Commitments shall not
be permanently reduced in connection with any such repayment), and modify
certain other provisions set forth in the Existing Credit Agreement, all on the
terms and conditions set forth in this Agreement.
In consideration of the terms and conditions contained in this Agreement, and of
any loans or extensions of credit or other financial accommodations at any time
made to or for the benefit of Borrower by Lenders, the parties hereto hereby
agree that the Existing Credit Agreement is hereby amended and restated as
follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“364-Day Facility Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the 364-Day Facility Maturity
Date and the 364-Day Facility Commitment Termination Date.
“364-Day Facility Commitment” means, with respect to each Lender, the commitment
of such Lender to make 364-Day Facility Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s 364-Day Facility
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section

- 1 -



--------------------------------------------------------------------------------




8.04. The initial amount of each Lender’s 364-Day Facility Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its 364-Day Facility Commitment, as applicable.
The initial aggregate amount of the Lenders’ 364-Day Facility Commitments is
$500,000,000.
“364-Day Facility Commitment Termination Date” means September 29, 2016.
“364-Day Facility Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s 364-Day Facility Loans
at such time.
“364-Day Facility Loan” means a Loan made pursuant to Section 2.01(b).
“364-Day Facility Maturity Date” means September 29, 2016.
“364-Day Facility Required Lenders” means, at any time, Lenders having 364-Day
Facility Exposures and unused 364-Day Facility Commitments representing, in the
aggregate, more than 50% of the sum of the total 364-Day Facility Exposures and
unused 364-Day Facility Commitments at such time; provided, that any Lender that
is the Borrower, or any Affiliate of the Borrower shall be disregarded.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” has the meaning assigned to such term in Section 2.20.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

- 2 -



--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
“Applicable Margin” means a percentage determined in accordance with the
following pricing grid:
Ratings of Index Debt
(S&P/Moody’s/Fitch)


Facility Fee
(basis points)
Adjusted LIBO Rate
Applicable Margin
(basis points)


ABR
Applicable Margin
(basis points)


A / A2 / A
7.5
80.0
0
A- / A3 / A-
10.0
90.0
0
BBB+ / Baa1 / BBB +
12.5
100.0
0
BBB / Baa2 / BBB
15.0
110.0
10.0
BBB- / Baa3 / BBB-
17.5
132.5
32.5
<BBB- / Baa3 / BBB-
22.5
152.5
52.5



In the event of split ratings, (i) if all three Rating Agencies issue a rating
and if the ratings from two Rating Agencies are at the same level and the rating
from the third Rating Agency is at a lower level, the higher rating shall apply;
(ii) if the ratings from two Rating Agencies are at the same level and the
rating from the third Rating Agency is at a higher level, the lower rating shall
apply; (iii) if all three ratings from the Rating Agencies are at different
levels, the rating next below the highest of the three shall apply; (iv) if only
two Rating Agencies issue a rating, the higher of such ratings shall apply,
provided that if the higher rating is two or more levels above the lower rating
then the rating which is one level above the lower of the two ratings shall
apply; and (v) if only one Rating Agency issues a rating, such rating shall
apply. If the ratings established or deemed to have been established by any
Rating Agency shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent. Each change in the Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section

- 3 -



--------------------------------------------------------------------------------




2.20 when a Defaulting Lender shall exist, “Applicable Percentage” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.
“Approved Fund” has the meaning assigned to such term in Section 8.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assuming Lenders” has the meaning assigned to such term in Section 2.09.
“Assumption Agreement” has the meaning assigned to such term in Section 2.09.
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).
“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended from
time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

- 4 -



--------------------------------------------------------------------------------




“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with (in a collateral account
established and maintained on the books of the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, which account shall be a deposit
account or, if the Administrative Agent and the Issuing Banks shall agree in
their sole discretion, a “securities account” (as defined in Section 8-501 of
the Uniform Commercial Code as in effect from time to time in the State of New
York)) or deliver to the Administrative Agent, for the benefit of the Issuing
Banks and Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

- 5 -



--------------------------------------------------------------------------------




“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Multi-Year Facility Loans,
364-Day Facility Loans or Swingline Loans.
“CLO” has the meaning assigned to such term in Section 8.04.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the Treasury regulations promulgated thereunder.
“Commitment” means, with respect to each Lender, such Lender’s Multi-Year
Facility Commitment and 364-Day Facility Commitment.
“Commitment Increase” has the meaning assigned to such term in Section 2.09.
“Commitment Increase Date” has the meaning assigned to such term in Section
2.09.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization” means, at any date, the sum of Consolidated Net
Worth and Consolidated Indebtedness.
“Consolidated Indebtedness” means, at any date, all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and, to the extent such notice would not
violate any applicable automatic stay with respect to the Borrower, the
Borrower, in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding

- 6 -



--------------------------------------------------------------------------------




(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Parent that has, become the subject
of a Bankruptcy Event.
“dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VI.

- 7 -



--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect on such date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure to comply with Section 2.17(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.17(a) and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of December 5, 2014, among Borrower, JPMorgan Chase Bank, National
Association, the Lenders party thereto, and the lenders party thereto from time
to time.
“FATCA” means the Foreign Account Tax Compliance Act as set forth in Sections
1471 through 1474 of the Code, as of the date of this Agreement (or any amended
or successor version that is substantively comparable), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or controller of the Borrower.

- 8 -



--------------------------------------------------------------------------------




“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fitch” means Fitch, Inc.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, exemption, filing, variance, order,
judgment, decree, publication, notice to, declaration of or registration by or
with any Governmental Authority.
“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision of any of them, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all pollutants, contaminants, explosive or
radioactive substances or wastes, hazardous or toxic substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increasing Lender(s)” has the meaning assigned to such term in Section 2.09.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations

- 9 -



--------------------------------------------------------------------------------




of such Person under conditional sale or other title retention agreements
relating to property acquired by such Person, (e) all obligations of such Person
in respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” has the meaning assigned to it in Section 8.04(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be paid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period, (c) no Interest
Period with respect to any portion of any Multi-Year Facility Loan shall extend

- 10 -



--------------------------------------------------------------------------------




beyond the Multi-Year Facility Maturity Date and (d) no Interest Period with
respect to any portion of any 364-Day Facility Loan shall extend beyond the
364-Day Facility Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, National Association in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i) and each Lender that shall become an
Issuing Bank hereunder pursuant to Section 2.05(i), in its capacity as such, and
its successors in such capacity as provided in Section 2.05(i). Any Issuing Bank
may, with the consent of the Borrower (such consent not to be unreasonably
withheld), arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. As to
a particular Letter of Credit, “Issuing Bank” or “relevant Issuing Bank” shall
mean the Issuing Bank which issued such Letter of Credit.
“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

- 11 -



--------------------------------------------------------------------------------




“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the (“LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, results of operations or financial condition of the Borrower
and its Subsidiaries taken as a whole, (b) the validity or enforceability of, or
the ability of the Borrower to perform any of its obligations under, this
Agreement or (c) the rights of, or remedies or benefits available to, the
Administrative Agent and the Lenders under this Agreement.
“Material Subsidiary” means, at any time, a Subsidiary of the Borrower whose
assets exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries, other than any Subsidiary that is not a U.S. Person.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multi-Year Facility Availability Period” means the period from and including
the Effective Date to but excluding the earlier of the Multi-Year Facility
Maturity Date and the Multi-Year Facility Commitment Termination Date.
“Multi-Year Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multi-Year Facility Loans, and the commitment
of such Lender to

- 12 -



--------------------------------------------------------------------------------




acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Multi-Year Facility Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) increased from time
to time pursuant to Section 2.09 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 8.04. The
initial amount of each Lender’s Multi-Year Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Multi-Year Facility Commitment, as applicable. The
initial aggregate amount of the Lenders’ Multi-Year Facility Commitments is
$750,000,000.
“Multi-Year Facility Commitment Termination Date” means December 5, 2019.
“Multi-Year Facility Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Multi-Year Facility
Loans and its LC Exposure and Swingline Exposure at such time.
“Multi-Year Facility Loan” means a Loan made pursuant to Section 2.01.
“Multi-Year Facility Maturity Date” means December 5, 2019.
“Multi-Year Facility Required Lenders” means, at any time, Lenders having
Multi-Year Facility Exposures and unused Multi-Year Facility Commitments
representing, in the aggregate, more than 50% of the sum of the total Multi-Year
Facility Exposures and unused Multi-Year Facility Commitments at such time;
provided, that any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.
“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.05(c).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement, or sold or assigned an interest in this Agreement).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Other Obligations” has the meaning set forth in Section 5.05.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

- 13 -



--------------------------------------------------------------------------------




“Participant” has the meaning set forth in Section 8.04.
“Participant Register” has the meaning set forth in Section 8.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of such Receivables Assets), and (c) neither the
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any defined benefit employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA, Section 412
of the Code or Section 302 of ERISA in respect of which the Borrower or any
ERISA Affiliate is either the plan sponsor or a contributing employer.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.
“Rating Agency” means, each of Moody’s, S&P and Fitch.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
“Register” has the meaning set forth in Section 8.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

- 14 -



--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Multi-Year Facility
Exposures, 364-Day Facility Exposures and unused Commitments representing, in
the aggregate, more than 50% of the sum of the total Multi-Year Facility
Exposures, 364-Day Facility Exposures and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VI, and for all purposes after the Loans become due and
payable pursuant to Article VI or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Multi-Year Facility Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, and
without limiting Section 8.04, any Lender that is the Borrower, or any Affiliate
of the Borrower shall be disregarded.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions at such time.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.  
“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc.
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
“Securitization Subsidiary” shall mean a Subsidiary that is established for the
limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any

- 15 -



--------------------------------------------------------------------------------




Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended from time to time.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

- 16 -



--------------------------------------------------------------------------------




“U.S. Tax Certificate” has the meaning set forth in Section 2.17(f).
“Wholly-Owned Subsidiary” means, for any Person, any Subsidiary of such Person
of which all of the equity securities or other ownership interests (other than
in the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or Controlled by such Person.
“Withholding Agent” means, the Borrower and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a Multi-Year
Facility Loan, a 364-Day Facility Loan or a Swingline Loan) or by Type (e.g., a
Eurodollar Loan or ABR Loan). Borrowings also may be classified and referred to
by Class (e.g., a Multi-Year Facility Borrowing, a 364-Day Facility Borrowing or
a Swingline Borrowing) or by Type (e.g., a Eurodollar Borrowing or ABR
Borrowing).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

- 17 -



--------------------------------------------------------------------------------




ARTICLE II
The Credits
SECTION 2.01.    Commitments.
(a)Multi-Year Facility Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Multi-Year Facility Loans to the
Borrower from time to time during the Multi-Year Facility Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Multi-Year Facility Exposure exceeding such Lender’s Multi-Year Facility
Commitment or (ii) the total Multi-Year Facility Exposures exceeding the total
Multi-Year Facility Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Multi-Year Facility Loans.
(b)364-Day Facility Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make 364-Day Facility Loans to the Borrower from
time to time during the 364-Day Facility Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s 364-Day Facility
Exposure exceeding such Lender’s 364-Day Facility Commitment or (ii) the total
364-Day Facility Exposures exceeding the total 364-Day Facility Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow 364-Day Facility Loans.
SECTION 2.02.    Loans and Borrowings.
(a)    Each Multi-Year Facility Loan shall be made as part of a Borrowing
consisting of Multi-Year Facility Loans made by the Lenders ratably in
accordance with their respective Multi-Year Facility Commitments. Each 364-Day
Facility Loan shall be made as part of a Borrowing consisting of 364-Day
Facility Loans made by the Lenders ratably in accordance with their respective
364-Day Facility Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)    Subject to Section 2.14, each Borrowing, other than a Swingline Loan,
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire

- 18 -



--------------------------------------------------------------------------------




unused balance of the total Multi-Year Facility Commitments, the entire unused
balance of the total 364-Day Facility Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six Multi-Year Facility Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, (i) the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of Multi-Year Facility Loans if the Interest Period requested with
respect thereto would end after the Multi-Year Facility Maturity Date and (ii)
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing of 364-Day Facility Loans if the Interest Period
requested with respect thereto would end after the 364-Day Facility Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, other than a
Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated in Section 2.05(e) may be
given not later than 10:00 a.m. New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06; and
(vi)    whether such Borrowing is to be a Multi-Year Facility Loan or a 364-Day
Facility Loan and, in the case of a Multi-Year Facility Loan, whether such Loan
shall be due on the 364th date after such Loan is made.

- 19 -



--------------------------------------------------------------------------------




If no election as to the Class of Borrowing is specified, then the requested
Borrowing shall be a 364-Day Facility Loan. If no election as to the Type of
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. If no election as to the maturity of a Multi-Year
Facility Loan is specified, then such Loan shall be due on the 364th date after
such Loan is made. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
SECTION 2.04.    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Multi-Year Facility Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $25,000,000 or (ii) the sum of the
total Multi-Year Facility Exposures exceeding the total Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender or such other account specified by the Borrower to the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the relevant Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time on a Business Day, no later
than 5:00 p.m. New York City time on such Business Day and, if received after
12:00 noon, New York City time on a Business Day, no later than 10:00 a.m. New
York City time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline

- 20 -



--------------------------------------------------------------------------------




Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any liability for the repayment of such Swingline Loan.
SECTION 2.05.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its Subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Multi-Year Facility Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to such Issuing Bank and the
Administrative Agent (no less than three Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended,

- 21 -



--------------------------------------------------------------------------------




renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the relevant Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $50,000,000
and (ii) the sum of the total Multi-Year Facility Exposures shall not exceed the
total Commitments.
(c)    Expiration Date.
(i)    Subject to Section 2.05(c)(ii) below, each Letter of Credit shall expire
(or be subject to termination by notice from the relevant Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Multi-Year Facility Maturity Date.
(ii)    If the Borrower so requests in any applicable letter of credit
application, an Issuing Bank may, in its sole discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the date
that is five (5) Business Days prior to the Multi-Year Facility Maturity Date;
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the Issuing Bank not to permit such extension.

- 22 -



--------------------------------------------------------------------------------




(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the relevant Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the relevant Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the relevant Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans or a Swingline

- 23 -



--------------------------------------------------------------------------------




Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit (so long as the documents
presented appear on their face to be in substantial compliance with the terms of
the Letter of Credit), or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the relevant Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure

- 24 -



--------------------------------------------------------------------------------




to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank; Addition of Issuing Banks.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced by
another Issuing Bank at any time by written agreement between the Borrower and
the successor Issuing Bank, with contemporaneous notice to the Administrative
Agent and the replaced Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(ii)    Addition of Issuing Banks. An Issuing Bank may be added at any time by
written agreement between the Borrower and the Issuing Bank to be added,
provided at least three Business Days’ notice thereof is given to the
Administrative Agent. The Administrative Agent shall notify the Lenders of any
such addition. From and after the effective date of any such addition, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral, the Borrower
shall Cash Collateralize the full amount of the LC Exposure as of

- 25 -



--------------------------------------------------------------------------------




such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such Cash Collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (f) or (g) of Article VI. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, such deposits shall not bear interest. The
Administrative Agent shall invest the Cash Collateral from time to time held by
it in such overnight U.S. treasury or similar short-term instruments as are
selected by the Borrower and approved by the Administrative Agent, and shall
maintain records adequate to determine the interest from time to time earned
thereon. The Administrative Agent shall have no responsibility for any loss on
any investments made by it with respect to Cash Collateral. Interest or profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks, on a pro rata basis, for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
SECTION 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such

- 26 -



--------------------------------------------------------------------------------




amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

- 27 -



--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments.
(a)    Unless previously terminated, (i) the Multi-Year Facility Commitments
shall terminate on the Multi-Year Facility Commitment Termination Date and (ii)
the 364-Day Facility Commitments shall terminate on the 364-Day Facility
Commitment Termination Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, each
of the Multi-Year Facility Commitments and/or the 364-Day Facility Commitments;
provided that (i) each such reduction shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Multi-Year Facility Commitments or the 364-Day
Facility Commitments, as applicable, if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the aggregate
Multi-Year Facility Exposures would exceed the total Multi-Year Facility
Commitments or the aggregate 364-Day Facility Exposures would exceed the total
364-Day Facility Commitments, as applicable.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Multi-Year Facility Commitments shall be made ratably
among the Lenders in accordance with their respective Multi-Year Facility
Commitments. Each reduction of the 364-

- 28 -



--------------------------------------------------------------------------------




Day Facility Commitments shall be made ratably among the Lenders in accordance
with their respective 364-Day Facility Commitments.
SECTION 2.09.    Increase in Commitments.
(a)    Following the Effective Date, the Borrower may at any time and from time
to time increase the Multi-Year Facility Commitments (each such increase being a
“Commitment Increase”), by notice to the Administrative Agent specifying the
existing Lender(s) (the “Increasing Lender(s)”) and/or any other Person(s)
selected by the Borrower and reasonably acceptable to the Administrative Agent
(the “Assuming Lender(s)”) that have agreed to provide the additional
Commitment(s) and the date on which such increase is to be effective (the
“Commitment Increase Date”), which shall be a Business Day at least five (5)
days after delivery of such notice and prior to the Multi-Year Facility
Commitment Termination Date; provided that:
(i)    the minimum aggregate amount of each Commitment Increase shall be
$10,000,000;
(ii)    immediately after giving effect to such Commitment Increase, the
Multi-Year Facility Commitments hereunder shall not exceed $850,000,000;
(iii)    no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the Commitment Increase; and
(iv)    the representations and warranties contained in Article III shall be
true and correct in all material respects on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).
Notwithstanding the foregoing, nothing herein shall constitute an agreement or
commitment by the Administrative Agent or any Lender to any specific increase in
the Multi-Year Facility Commitment, which agreement or commitment may only be
made at a future date after the applicable Lenders secure any required credit
approvals.
(b)    Any Assuming Lender shall become a Lender hereunder as of such Commitment
Increase Date and the Commitment of any Increasing Lender and any such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:
(i)    the Administrative Agent shall have received on or prior to 10:00 a.m.,
New York City time, on such Commitment Increase Date (A) a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this Section
has been satisfied and (B) such certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the authorization of the Commitment Increase and any
other legal matters relating to the Borrower, this Agreement or the Commitment
Increase, all in form and substance satisfactory to the Administrative Agent and
its counsel;

- 29 -



--------------------------------------------------------------------------------




(ii)    with respect to each Assuming Lender, the Administrative Agent shall
have received, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit B
(an “Assumption Agreement”) duly executed by such Assuming Lender and consented
to by the Borrower and the Administrative Agent; and
(iii)    each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, confirmation in writing reasonably satisfactory to the
Administrative Agent as to its increased Commitment, with a copy of such
confirmation to the Borrower.
(c)    Upon its receipt of confirmation from a Lender that it is increasing its
Commitment hereunder, together with the certificates referred to in clause
(b)(i) above, the Administrative Agent shall (i) record the information
contained therein in the Register and (ii) give prompt notice thereof to the
Borrower; provided that absent such Lender’s confirmation of such a Commitment
Increase as aforesaid, no Lender will be under any obligation to increase its
Commitment hereunder. Upon its receipt of an Assumption Agreement executed by an
Assuming Lender, together with the certificates referred to in clause (b)(i)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit B, (x) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
(d)    In the event that the Administrative Agent shall have received notice
from the Borrower as to any agreement with respect to a Commitment Increase on
or prior to the relevant Commitment Increase Date and the actions provided for
in clause (b) above shall have occurred by 10:00 a.m., New York City time, on
such Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging system.
On the date of such Commitment Increase, the Borrower shall, to the extent
necessary to ensure the Loans are held ratably by the Lenders in accordance with
the respective Multi-Year Facility Commitments of such Lenders (after giving
effect to such Commitment Increase) or as otherwise deemed advisable in the sole
discretion of the Administrative Agent after consultation with the Borrower, (i)
prepay the outstanding Loans (if any) in full, (ii) simultaneously borrow new
Loans hereunder in an amount equal to such prepayment and (iii) pay to the
Lenders the amounts, if any, payable under Section 2.16.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender having any Multi-Year
Facility Exposure the then unpaid principal amount of each Multi-Year Facility
Loan on the earlier of the Multi-Year Facility Maturity Date and, to the extent
that either (x) the Borrower shall have elected such Multi-Year Facility Loan to
be due on the 364th date after such Loan is made pursuant to Section 2.03 or (y)
the Borrower shall not have elected as to the maturity of such Multi-Year
Facility Loan in the Borrowing Request delivered for such Loan, the 364th date
after such Multi-Year Facility Loan is made (for the avoidance of doubt, a
conversion of a Multi-Year Facility Loan that is a

- 30 -



--------------------------------------------------------------------------------




Eurodollar Borrowing to an ABR Borrowing, and vice versa, shall not be deemed to
be a new Multi-Year Facility Loan hereunder and shall not reset such 364-day
period), (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each 364-Day Facility Loan on the 364-Day
Facility Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Multi-Year
Facility Maturity Date and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided that on each date that a Multi-Year
Facility Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section and, with respect to Eurodollar Loans,
subject to Section 2.16.
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in

- 31 -



--------------------------------------------------------------------------------




the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender which is not then, and excluding any period during which such Lender
was, a Defaulting Lender a facility fee, which shall accrue at the Applicable
Margin on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the Multi-Year Facility Commitment Termination Date and the 364-Day Facility
Commitment Termination Date, as applicable; provided that, if such Lender
continues to have any Multi-Year Facility Exposure after the Multi-Year Facility
Commitment Termination Date or 364-Day Facility Exposure after the 364-Day
Facility Commitment Termination Date, as applicable, then such facility fee
shall continue to accrue on the daily amount of such Lender’s Multi-Year
Facility Exposure or 364-Day Facility Exposure, as applicable, from and
including the Multi-Year Facility Commitment Termination Date or the 364-Day
Facility Commitment Termination Date, as applicable, to but excluding the date
on which such Lender ceases to have any Multi-Year Facility Exposure or 364-Day
Facility Exposure, as applicable. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the Multi-Year Facility Commitment Termination Date and the 364-Day Facility
Commitment Termination Date, as applicable, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing after the
Multi-Year Facility Commitment Termination Date or the 364-Day Facility
Commitment Termination Date, as applicable, shall be payable on demand. All such
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the Multi-Year Facility Commitment
Termination Date and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Banks, pro rata in accordance with the LC
Exposure attributable to each, a

- 32 -



--------------------------------------------------------------------------------




fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the Multi-Year Facility Commitment
Termination Date and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the Multi-Year Facility Commitment Termination Date and any
such fees accruing after the Multi-Year Facility Commitment Termination Date
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Banks,
in the case of fees payable to them) for distribution, in the case of facility
fees and participation fees, to the Lenders which are not then Defaulting
Lenders and excluding, for each such Lender, any period during which such Lender
was a Defaulting Lender. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

- 33 -



--------------------------------------------------------------------------------




(d)    The Borrower hereby unconditionally promises to pay accrued interest on
each Loan in arrears (x) on each Interest Payment Date for such Loan and, (y)
for Multi-Year Facility Loans, upon each of the Multi-Year Facility Commitment
Termination Date and the Multi-Year Facility Maturity Date, and (z) for 364-Day
Facility Loans, on the 364-Day Facility Commitment Termination Date and the
364-Day Facility Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Multi-Year Facility Availability Period or the 364-Day
Facility Availability Period, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
SECTION 2.15.    Increased Costs. If any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, liquidity or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; (ii) impose on any

- 34 -



--------------------------------------------------------------------------------




Lender or the Issuing Bank or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein; or (iii) subject
any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; and the result of any of the foregoing shall be
to increase the cost to such Lender or such other Recipient of making,
continuing, converting or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, such
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise) by an amount deemed material by such Lender,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(a)    If any Lender or any Issuing Bank reasonably determines in good faith
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by or
participations in Letters of Credit held by such Lender or the Letters of Credit
issued by such Issuing Bank to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or such Issuing Bank, as
the case may be such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding capital or liquidity
requirements.
(b)    A certificate of a Lender or of an Issuing Bank setting forth the amount
or amounts (including the basis of the calculation used to determine such amount
or amounts) necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(c)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such

- 35 -



--------------------------------------------------------------------------------




Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.17.    Taxes.
(a)    Withholding Taxes; Gross-Up. Each payment by the Borrower or on account
of any obligation of the Borrower under this Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by the Borrower shall be
increased as necessary so that, net of such withholding of Indemnified Taxes
(including withholding applicable to additional amounts payable under this
Section) the applicable Recipient receives the amount it would have received had
no such withholding of Indemnified Taxes been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

- 36 -



--------------------------------------------------------------------------------




(c)    Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. Without duplication of any payment made
pursuant to Section 2.17(a) above, the Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with this Agreement (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within 10 days after the Recipient delivers to the
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Recipient shall deliver a copy of such certificate
to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes, attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case that are paid or payable by the
Administrative Agent in connection with this Agreement and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Administrative Agent or the Borrower (as applicable) delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent or the Borrower (as applicable). Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 2.17(e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will

- 37 -



--------------------------------------------------------------------------------




enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of Borrower or
the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under this Agreement, IRS Form W-8BEN establishing an exemption from,
or reduction of, U.S. Federal withholding Tax pursuant to the “interest” article
of such tax treaty and (2) with respect to any other applicable payments under
this Agreement, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code

- 38 -



--------------------------------------------------------------------------------




and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to or for the account of a Lender under this
Agreement would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.17(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified

- 39 -



--------------------------------------------------------------------------------




party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 2.17(g) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the indemnifying party or any other Person.
(h)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.
(i)    FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Except as otherwise provided by Section 2.17(a), the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees, or reimbursement of LC Disbursements, or of amounts payable
under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly
to Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, participations in LC Disbursements or participations in Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans, participations in LC

- 40 -



--------------------------------------------------------------------------------




Disbursements or participations in Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans or participations in LC Disbursements or Swingline Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans, participations in LC
Disbursements and participations in Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or one or more Issuing Banks hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders and relevant Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 8.03(c), then
the Administrative Agent may, in its discretion (or shall in the event such
Lender becomes a Defaulting Lender) and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
such amounts in a segregated account over which the Administrative Agent shall
have exclusive control as Cash Collateral for, and application to, any future
funding obligation of such Lender under any such Section, in the case of each of
clause (i) and (ii) above in any order as determined by the Administrative Agent
in its discretion.

- 41 -



--------------------------------------------------------------------------------




SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender shall be a Defaulting Lender, or if, in connection with any
proposed waiver, amendment or modification of this Agreement, the consent of the
Required Lenders is obtained but the consent of any Lender whose consent is
requested is not obtained, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Multi-Year Facility
Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment could be reasonably
expected to result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b)    the Commitment and Multi-Year Facility Exposures of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any

- 42 -



--------------------------------------------------------------------------------




action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 8.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Multi-Year Facility Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender's increased exposure following such reallocation;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above and any Cash Collateral provided by such Defaulting Lender)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by

- 43 -



--------------------------------------------------------------------------------




such LC Exposure) and letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
Issuing Banks, on a pro rata basis, until and to the extent that such LC
Exposure is reallocated and/or Cash Collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Multi-Year Facility Commitments of the
non-Defaulting Lenders and/or Cash Collateral in the full amount of the related
exposure and the Defaulting Lender’s then outstanding LC Exposure as of such
date plus any accrued and unpaid interest thereon will be provided by the
Borrower in accordance with Section 2.20(c), and Swingline Exposure related to
any newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Issuing Bank or the Swingline Lender has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, (in each case, an “Affected
Lender”) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit and the Swingline Lender shall not be required to fund any
Swingline Loan, unless the Issuing Bank or the Swingline Lender, as the case may
be, shall have entered into arrangements with the Borrower or such Affected
Lender or the other Lenders, satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, to defease any risk  in respect of such Affected
Lender hereunder, which the parties agree may include the Issuing Bank’s or the
Swingline Lender’s, as the case may be, satisfaction that the related exposure
and such Affected Lender’s then outstanding Swingline Exposure or LC Exposure
will be 100% covered by the Multi-Year Facility Commitments of Lenders that are
not either Defaulting Lenders or Affected Lenders, and participating interests
in any such newly issued or increased Letter of Credit or newly made Swingline
Loan shall be allocated among the Lenders which are not Defaulting Lenders or
Affected Lenders in a manner consistent with Section 2.20(c) (in which case,
such Affected Lender shall not participate therein) and/or Cash Collateral will
be provided by the Borrower in accordance with Section 2.20(c) in the full
amount of the Swingline Exposure and the LC Exposure of the Affected Lender as
of such date plus any accrued and unpaid interest thereon. 


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

- 44 -



--------------------------------------------------------------------------------




ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation, partnership or other entity duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate power and, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, all Governmental Approvals in each case necessary to own its assets and
carry on its business as now being conducted; and (c) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify could reasonably be expected to have a Material Adverse Effect.
SECTION 3.02.    Financial Condition. The Borrower has heretofore furnished to
each of the Lenders the satisfactory audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at September 30, 2013 and
September 30, 2014 and the related consolidated statement of income and retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for the
fiscal years ended on said dates, with the opinions thereon (in the case of said
consolidated balance sheets and statements) of PricewaterhouseCoopers LLP. All
such financial statements are complete and correct in all material respects and
fairly present in all material respects the consolidated financial condition of
the Borrower and its consolidated Subsidiaries at and as of such dates, all in
accordance with GAAP and practices applied on a consistent basis. None of the
Borrower nor any of its Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. Since September 30, 2014, there has been no material
adverse change. As used herein, the term “material adverse change” shall mean
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect; provided that “material adverse
change” shall not include the effect of any event, development or circumstance
disclosed in any document filed pursuant to Section 13, 14 or 15(d) of the
Securities Exchange Act of 1934 after September 30, 2014 and prior to the
Effective Date to the extent, and only to the extent, such effect is explicitly
disclosed in such filings.

- 45 -



--------------------------------------------------------------------------------




SECTION 3.03.    Litigation. Except as disclosed in the Borrower’s Annual Report
on SEC Form 10-K for the year ended September 30, 2014 or in any document
subsequently filed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending to which the Borrower or any Material Subsidiary is a party, or pending
or threatened (of which any officer of the Borrower has knowledge), in which
there is a reasonable possibility of an adverse decision and which could
reasonably be expected to have a Material Adverse Effect.
SECTION 3.04.    No Breach. None of the execution and delivery of this
Agreement, the consummation of the Transactions or compliance with the terms and
provisions hereof will conflict with or result in a breach of, or require any
consent under (i) the articles of incorporation or by-laws of the Borrower, or
(ii) any applicable law or regulation, or, to the best knowledge of the
Borrower, any order, writ, injunction or decree of any court or governmental or
regulatory authority, agency, instrumentality or political subdivision thereof,
or any material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their property is
bound or to which any of them or any of their property is subject, or constitute
a default under any such agreement or instrument, which conflict, breach or
consent requirement referred to in this clause (ii), including any failure to
obtain any such consent, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.05.    Action. The Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.06.    Approvals. No Governmental Approval and no authorization,
approval or consent of, and no filing or registration with, any securities
exchange, is necessary for the execution, delivery or performance by the
Borrower of this Agreement or for the legality, validity or enforceability
hereof.
SECTION 3.07.    Use of Credit. Neither the Borrower nor any of its Subsidiaries
shall, directly or indirectly, use any of the proceeds of any extension of
credit hereunder for any purpose, whether immediate, incidental, or ultimate, of
buying a “margin stock” or of maintaining, reducing or retiring any indebtedness
originally incurred to purchase a stock that is currently a “margin stock” and
the extension of credit hereunder will not constitute an extension of “purpose
credit” that is directly or indirectly secured by “margin stock”, in each case
within the meaning of Regulation U of the Board of Governors of the United
States Federal Reserve System Board (12 C.F.R. 221, as amended), and will not
violate or result in the violation of

- 46 -



--------------------------------------------------------------------------------




Regulation U or of Regulation T (12 C.F.R. 220, as amended) or of Regulation X
(12 C.F.R. 224, as amended) or any other regulation of such Board.
SECTION 3.08.    ERISA. Neither a “reportable event” (as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived)), an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) nor a failure to meet the minimum funding standard of Section 412 of the
Code has occurred during the six-year period prior to the date on which this
representation is made or deemed made with respect to any Plan and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code. Neither the Borrower nor any ERISA Affiliate of the Borrower incurred
any liability under Title IV of ERISA which could reasonably be expected to
result in a Material Adverse Effect, and no Lien in favor of PBGC or a Plan has
arisen, during such six-year period. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accumulated benefit obligations by an amount greater than the least of
(i) $600,000,000, (ii) 25% of the Consolidated Net Worth, or (iii) 15% of the
Consolidated Capitalization. Neither the Borrower nor any ERISA Affiliate of the
Borrower has made a filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan. Neither the Borrower nor any ERISA Affiliate
has had a complete or partial withdrawal from any Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA and
neither the Borrower nor any ERISA Affiliate would become subject to any
material liability under ERISA if the Borrower or any such ERISA Affiliate were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made. To the Borrower’s knowledge, no such Multiemployer Plan is insolvent or in
reorganization, within the meaning of Title IV of ERISA.
SECTION 3.09.    Taxes. Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all material Federal, state and other tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on such returns or on any assessments made against it or any of its property and
all other Taxes imposed on it or any of its property by any Governmental
Authority, other than any Taxes the amount or validity of which is currently
being contested in good faith by appropriate proceeding and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be and other than to the extent
that the failure to file any such tax returns or pay any such Tax could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No material Tax Lien has been filed and, to the knowledge of the
Borrower, no material claim is being asserted with respect to any such Tax other
than any Tax Lien which relates to any Tax that is not yet due and payable, and
other than to the extent that any such Tax could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
SECTION 3.10.    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

- 47 -



--------------------------------------------------------------------------------




SECTION 3.11.    Environmental Matters. As of the date of this Agreement:
(i) each of the Borrower and its Subsidiaries has obtained all environmental,
health and safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being conducted, except to
the extent failure to have any such permit, license or authorization would not
have a Material Adverse Effect; and (ii) each of such permits, licenses and
authorizations is in full force and effect and, to the knowledge of the
Borrower, each of the Borrower and its Subsidiaries is in compliance with the
terms and conditions thereof, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder, in
each case, except to the extent failure to comply therewith would not have a
Material Adverse Effect.
SECTION 3.12.    Subsidiaries, Etc. . The Borrower owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each of its Material Subsidiaries; and all of the issued and
outstanding capital stock of each such Material Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable.
SECTION 3.13.    True and Complete Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, as of the date of delivery thereof and when
taken as a whole, do not contain any untrue statement of a material fact or,
when considered together with all reports theretofore filed with the SEC, omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that, with respect to projected financial information,
forecasts and other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions and
estimates developed by management of the Borrower in good faith and believed to
be reasonable at the time (it being understood that such information is not a
guarantee of future performance and that actual results during the period or
periods covered by such information may materially differ from the projected
results therein). All written information furnished after the date hereof by the
Borrower and its Subsidiaries to the Administrative Agent and the Lenders in
connection with this Agreement and the transactions contemplated hereby will be
true, complete and accurate in every material respect, or (in the case of
forward-looking statements) based upon assumptions and estimates developed by
management of the Borrower in good faith and believed to be reasonable at the
time, on the date as of which such information is stated or certified; provided
that, in the case of projected financial information, forecasts and other
forward-looking information, no assurance is given that any results forecasted
in any such projections or forward-looking information will actually be achieved
or that actual results during the period or periods covered by such information
will not differ materially from the results set forth in such projections or
forward-looking information.
SECTION 3.14.    Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries, and their respective officers and employees and to the knowledge
of the Borrower its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrower, any Subsidiary or to the knowledge of the

- 48 -



--------------------------------------------------------------------------------




Borrower any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.


ARTICLE IV
Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 8.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received an opinion, dated as of the
Effective Date, and in form and substance satisfactory to the Administrative
Agent and its counsel, of each of (i) Jones Day, special New York counsel to the
Borrower, (ii) in-house counsel to the Borrower, and (iii) Lowenstein Sandler
PC, special New Jersey counsel to the Borrower.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraph (i) of this Section 4.01.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable fees, charges and
disbursements of counsel incurred in connection with the credit facilities
provided under this Agreement and any related documentation required to be
reimbursed or paid by the Borrower hereunder.
(f)    The Administrative Agent shall have received satisfactory evidence that
all Governmental Approvals and third-party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the Transactions, the repayment of the

- 49 -



--------------------------------------------------------------------------------




Indebtedness, if any, of the Borrower indicated on Schedule 4.01 and the
continuing operations of the Borrower and its Subsidiaries have been obtained
and are in full force and effect and all applicable waiting periods have expired
with respect thereto without any action being taken or threatened by any
Governmental Authority or a third party which would restrain, prevent or
otherwise impose adverse conditions on the Transaction or the repayment of the
Indebtedness, if any, of the Borrower indicated on Schedule 4.01.
(g)    The Administrative Agent and the Lenders shall have received (i) the
financial statements required to be furnished by the Borrower pursuant to
Section 3.02 hereof and (ii) to the extent available, satisfactory unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended subsequent to September 30, 2014.
(h)    The Administrative Agent and the Lenders shall have received satisfactory
evidence that the principal of and interest on, and all other amounts owing in
respect of, the Indebtedness of the Borrower indicated on Schedule 4.01 that is
to be repaid shall have been (or shall be simultaneously) paid in full and that
any commitments to extend credit under the agreements or instruments relating to
such Indebtedness shall have been canceled or terminated.
(i)    The representations and warranties of the Borrower set forth in this
Agreement (including, without limitations, the representations and warranties
set forth in Section 3.03 and the last two sentences of Section 3.02) shall, as
of the Effective Date, be true and correct in all material respects and no
Default shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.02) at or prior to 3:00 p.m., New York City time, on or before
September 30, 2015 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.03 but excluding the representations and warranties set forth
in the last two sentences of Section 3.02) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

- 50 -



--------------------------------------------------------------------------------




(b)    At the time of and immediately after giving effect to such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Covenants of the Borrower
The Borrower covenants and agrees with the Lenders and the Administrative Agent
that, until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed:
SECTION 5.01.    Financial Statements, Etc. The Borrower shall deliver to each
of the Lenders:
(a)    as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
consolidated statements of income and retained earnings and cash flow of the
Borrower and its consolidated Subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such period, setting forth in each case in
comparative form to the extent required by SEC Form 10-Q the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of a senior Financial Officer of the Borrower,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);
(b)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, consolidated statements of income, retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for
such fiscal year and the related consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year, setting forth
in each case in comparative form the corresponding consolidated figures for the
preceding fiscal year and accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and its consolidated Subsidiaries as at the end of, and for,
such fiscal year in accordance with GAAP;

- 51 -



--------------------------------------------------------------------------------




(c)    promptly upon their becoming publicly available copies of all
registration statements and regular periodic reports, if any, which the Borrower
shall have filed with the SEC under the Securities Act of 1933, the Securities
Exchange Act of 1934 or any national securities exchange;
(d)    promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(e)    as soon as possible, and in any event within 30 days after the Borrower
knows or has reason to believe that one or more of the following events has
occurred or exists: (i) the occurrence of a “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (ii) a
failure to make any required contribution to a Plan or a Multiemployer Plan;
(iii) the creation of any Lien in favor of the PBGC or a Plan or a Multiemployer
Plan; (iv) any withdrawal from, or the termination, insolvency or reorganization
of any Multiemployer Plan, or (v) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower, any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Plan or a Multiemployer Plan;
(f)    promptly after the Borrower knows or has reason to believe that (i) any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken or proposes to take with
respect thereto or (ii) at any time that Loans are outstanding hereunder, there
exists a legal or arbitral proceeding, or any proceeding by or before any
governmental or regulatory authority or agency (other than any proceeding before
the New York State Public Service Commission, or comparable authority or agency
of another state, in the ordinary course of Borrower’s business), to which the
Borrower or any Material Subsidiary is a party, or pending or threatened (of
which the Borrower has knowledge), in which there is a reasonable possibility of
an adverse decision and which could reasonably be expected to have a Material
Adverse Effect, a notice describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto;
(g)    promptly prior to the expiration of any material Governmental Approval, a
copy of a renewal or extension of such Governmental Approval, in form and
substance satisfactory to the Required Lenders;
(h)    promptly upon receipt thereof, a copy of each management letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Borrower and/or any of its
Subsidiaries that is submitted to the Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of
Borrower or any of its Subsidiaries; and
(i)    from time to time, such other information regarding the financial
condition, operations, business or prospects of the Borrower (including any
change in the ratings established by any Rating Agency with respect to the Index
Debt) or any of its Subsidiaries

- 52 -



--------------------------------------------------------------------------------




(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.
The Borrower will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
Financial Officer of the Borrower (i) to the effect that no Default has occurred
and is continuing (or, if any Default has occurred and is continuing, describing
the same in reasonable detail and describing the action that the Borrower has
taken or proposes to take with respect thereto), and (ii) setting forth the
calculations required to demonstrate that, as of the end of the fiscal quarter
most recently ended, the Borrower is in compliance with Section 5.07 of this
Agreement.
SECTION 5.02.    Existence, Etc. . The Borrower will, and will cause each of its
Material Subsidiaries to:
(a)    preserve and maintain its legal existence and all of its material
(i) rights, (ii) privileges, (iii) licenses and (iv) franchises (provided that
nothing in this Section 5.02 shall prohibit any transaction expressly permitted
under Section 5.04 hereof);
(b)    pay and discharge all Taxes imposed on it or on its income or profits or
on any of its property prior to the date on which penalties attach thereto,
except for any such Tax the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;
(c)    maintain all of its properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;
(d)    keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied; and
(e)    permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).
SECTION 5.03.    Insurance. The Borrower will, and will cause each of its
Material Subsidiaries to, keep insured by financially sound and reputable
insurers all property of a character usually insured by corporations engaged in
the same or similar business similarly situated against loss or damage of the
kinds and in the amounts customarily insured against by such corporations and
carry such other insurance as is usually carried by such corporations.
SECTION 5.04.    Prohibition of Fundamental Changes. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not amend
its articles of incorporation, including, without limitation, by way of
reincorporation in another jurisdiction, or its by-laws, in either case in any
manner which could have a material adverse effect on the rights of, or remedies
or benefits available to, the Administrative Agent and the Lenders under this
Agreement. The Borrower will

- 53 -



--------------------------------------------------------------------------------




not, nor will it permit any of its Material Subsidiaries to, without the consent
of the Required Lenders (such consent not to be unreasonably withheld), convey,
sell, lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any material part of its business or property, whether now
owned or hereafter acquired. Notwithstanding the foregoing provisions of this
Section 5.04:
(a)    any Material Subsidiary of the Borrower may be merged or consolidated
with or into: (i) the Borrower, if the Borrower shall be the continuing or
surviving corporation or (ii) any other Wholly-Owned Subsidiary of the Borrower,
provided that the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation; and, provided, further, that, in each case, after giving effect
thereto, no Default would exist hereunder;
(b)    any Material Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower;
(c)    the Borrower may merge or consolidate with or into any other Person if
the Borrower is the continuing or surviving corporation and after giving effect
thereto no Default would exist hereunder; and
(d)    the Borrower or any Material Subsidiary may implement a Permitted
Receivables Financing and, solely as part of such program, may sell or subject
to lien not more than $100,000,000 of its assets in the aggregate.
SECTION 5.05.    Limitation on Liens. The Borrower will not pledge, mortgage,
hypothecate, or permit any other Lien upon, any property or assets at any time
owned by it, without making effective provision whereby the obligations of the
Borrower to pay the principal of and interest on the Loans and all other amounts
payable hereunder shall be equally and ratably secured with the obligations
secured by such Lien and with any other obligations (collectively, the “Other
Obligations”) similarly entitled by their terms to be equally and ratably
secured; provided that this restriction shall not apply to or prevent:
(a)    the mortgaging, pledging, or establishing a Lien on, any property to
secure Indebtedness of the Borrower as part of the purchase price of such
property, or the extension, renewal or refunding of any such mortgage, pledge or
Lien, on substantially the same property theretofore subject thereto or on any
part thereof;
(b)    the acquisition by the Borrower of any property subject to mortgages,
pledges or Liens existing thereon at the time of acquisition (whether or not the
obligations secured thereby are assumed by the Borrower), and the extension,
renewal or refunding of any such mortgage, pledge or Lien, on substantially the
same property theretofore subject thereto or on any part thereof;
(c)    the pledging of its assets or security for the payment of any Tax
demanded from the Borrower by any public body so long as the Borrower in good
faith is contesting its liability to pay the same, or such lien relates to any
Tax that is not yet due and payable, or as security to be deposited with any
State Insurance Department or similar public body in order to entitle the
Borrower to maintain self insurance under, or participate under any State
insurance fund

- 54 -



--------------------------------------------------------------------------------




provided for under any legislation designed to insure employees of the Borrower
against injury or occupational diseases or for any other purpose at any time
required by law or governmental regulation as a condition to the transaction of
any business or the exercise of any privilege or license;
(d)    the pledging by the Borrower of up to 5% of its total assets (as defined
under GAAP) for the purpose of securing a stay or discharge in the course of any
legal proceeding to which the Borrower is a party; or
(e)    the transaction described in Section 5.04(d), provided that any Lien
relating to the Permitted Receivables Financing referred to therein shall be
subject to the limitations in such Section 5.04(d).
but in no event shall the mortgage, pledge or Lien permitted by subdivisions (a)
and (b) be in excess of 60% of the total purchase price of the property so
acquired.
In case the Borrower shall propose to pledge, mortgage or hypothecate any assets
or property at any time owned by it to secure any Other Obligations, other than
as permitted by clauses (a) through (e) of the preceding paragraph of this
Section 5.05, it will prior thereto give notice thereof to the Administrative
Agent, and will prior to or simultaneously with such pledge, mortgage or
hypothecation, by an agreement, indenture or other instrument to which the
Administrative Agent is a party (or to the extent legally necessary, with a
trustee), in form and substance reasonably satisfactory to the Administrative
Agent, effectively secure the obligations of the Borrower to pay the principal
of and interest on the Loans and all other amounts payable hereunder equally and
ratably with such Other Obligations by pledge, mortgage or hypothecation of such
assets or property. Such agreement, indenture or other instrument shall contain
such provisions as the Borrower and the Required Lenders shall deem advisable or
appropriate or as the Required Lenders shall reasonably deem necessary in
connection with such pledge, mortgage or hypothecation.
SECTION 5.06.    Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of the Loans and issuances of Letters of Credit hereunder solely
(a) to pay its obligations under (i) its commercial paper program, (ii) other
short-term credit facilities, (iii) maturing long-term debt obligations, and
(iv) to repay in full all outstanding loans (if any) under the Existing Credit
Agreement; and (b) for the general corporate purposes of the Borrower and its
Subsidiaries in the ordinary course of business, including for working capital,
capital expenditure and other lawful corporate purposes (in compliance with all
applicable legal and regulatory requirements); provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any

- 55 -



--------------------------------------------------------------------------------




Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
SECTION 5.07.    Financial Condition. The Borrower shall not permit the ratio of
Consolidated Indebtedness to Consolidated Capitalization as at the last day of
any fiscal quarter to exceed 0.65 to 1.0.
SECTION 5.08.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause its Subsidiaries and their respective officers and employees and will use
its best efforts to cause its directors and agents, to be in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
ARTICLE VI
Events of Default
If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:
(a)    The Borrower shall: (i) default in the payment of any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable (whether at stated maturity or at
mandatory or optional prepayment); or (ii) default in the payment of any
interest on any Loan, any fee or any other amount payable by it hereunder when
due and such default shall have continued unremedied for five or more days; or
(b)    The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $40,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity; or
(c)    Any representation, warranty or certification made or deemed made herein
(or in any modification or supplement hereto) by the Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or
(d)    The Borrower shall default in the performance of any of its obligations
under any of Sections 5.01(g), 5.03, 5.04, 5.05, 5.06 or 5.07 hereof; or the
Borrower shall default in the performance of any of its other obligations in
this Agreement and such default shall continue unremedied for a period of 30
days after notice thereof to the Borrower by the Administrative Agent or any
Lender (through the Administrative Agent); or

- 56 -



--------------------------------------------------------------------------------




(e)    The Borrower or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or
(f)    The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
(g)    A proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Borrower or such Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or
(h)    A final judgment or judgments for the payment of money in excess of
$40,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any of its Material
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or the relevant
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or
(i)    One of the following events shall occur: (i) any Person shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan; (ii) a failure to meet the minimum funding
standard of Section 412 of the Code or any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any ERISA Affiliate; (iii) a “reportable event”
(as defined in Section 4043 of ERISA or the regulations issued thereunder (other
than an event for which the 30-day notice period is waived)) shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Plan which
“reportable event” or commencement of proceedings or appointment

- 57 -



--------------------------------------------------------------------------------




of a trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (iv) any Plan shall terminate for purposes of
Title IV of ERISA; (v) the Borrower or any ERISA Affiliate shall, or shall be
reasonably likely to, incur any liability in connection with a withdrawal from,
or the insolvency or reorganization of, a Multiemployer Plan; (vi) the Borrower
or any ERISA Affiliate shall make a filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; or (vii) any other event or condition
shall occur or exist with respect to a Plan; and, in each case in clauses (i)
through (vii) above, such event or condition, together with all other such
events or conditions, if any, could reasonably be expected to have a Material
Adverse Effect;
THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VI with respect to the Borrower, (A) the
Administrative Agent may and, upon request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments and they shall thereupon
terminate, and (B) the Administrative Agent may and, upon request of the
Required Lenders, shall, by notice to the Borrower, declare the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower hereunder (including, without limitation, any
amounts payable under Section 2.16 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Article VI with
respect to the Borrower, the Commitments shall automatically be terminated and
the principal amount then outstanding of, and the accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder (including, without
limitation, any amounts payable under Section 2.16 hereof) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
ARTICLE VII
The Administrative Agent
Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent

- 58 -



--------------------------------------------------------------------------------




shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 8.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Borrower shall have the right (i) with the consent of the
Required Lenders, which may be withheld in their sole

- 59 -



--------------------------------------------------------------------------------




discretion, to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank or (ii) with the consent of the
Required Lenders, such consent not to be unreasonably withheld, conditioned or
delayed, to appoint a successor from among the existing Lenders. If no successor
shall have been so appointed by the Borrower with the consent of the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the documents delivered pursuant hereto or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.

- 60 -



--------------------------------------------------------------------------------




Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (a) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (b) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (i) within ten (10) days after the Effective Date, and
(ii) at such other times as are required under the USA Patriot Act.
Any Lender identified herein as a Co-Agent, Syndication Agent, Documentation
Agent, Managing Agent, Manager, Lead Arranger, Arranger, Advisor, Bookrunner or
any other corresponding title, other than “Administrative Agent,” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.
ARTICLE VIII
Miscellaneous
SECTION 8.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at 6363 Main Street, Williamsville, New York
14221-5887, Attention of David Bauer, Treasurer and Principal Financial Officer
(Facsimile No. (716) 857-7856);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois
60603-2003, (Telecopy No. (888) 292-9544; Email:
jpm.agency.servicing.2@jpmchase.com); with a copy to JPMorgan Chase Bank,
National Association, 2300 Main Place Tower, Buffalo, New York 14202, Attention
of Cary J. Haller, Vice President (Facsimile No. (716) 843-4939);
(iii)    if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at JPMorgan
Chase Bank, National Association, Standby Letter of Credit Unit, 131 South
Dearborn, 5th Floor, Mail Code IL1-0236, Chicago, Illinois 60603-0236 (Facsimile
No. (312) 233-2265) and if to any other Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire;

- 61 -



--------------------------------------------------------------------------------




(iv)    if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois
60603-2003, (Telecopy No. (888) 292-9544; Email:
jpm.agency.servicing.2@jpmchase.com); with a copy to JPMorgan Chase Bank,
National Association, 2300 Main Place Tower, Buffalo, New York 14202, Attention
of Cary J. Haller, Vice President (Facsimile No. (716) 843-4939);
and
(v)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications (including, without limitation,
financial statements and other documents delivered pursuant to Section 5.01
hereof) to the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
SECTION 8.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the

- 62 -



--------------------------------------------------------------------------------




consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Multi-Year Facility Commitment or the 364-Day Facility
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect (i) the rights or duties of the Administrative Agent,
the Issuing Banks or the Swingline Lender hereunder or (ii) Section 2.20 without
the prior written consent of the Administrative Agent, the Issuing Banks or the
Swingline Lender, as the case may be.
(c)    Notwithstanding Section 8.02(b), any amendment, waiver, modification or
agreement which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than the Defaulting Lenders except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal amount of, or interest or fees payable on, Loans may
not be reduced or excused or the scheduled date of payment may not be postponed
as to such Defaulting Lender without such Defaulting Lender’s consent and (z)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
SECTION 8.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable fees, charges and disbursements
of counsel incurred by the Administrative Agent and its Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in the course of preparing for the Transactions (including the
preparation of this Agreement and any related documentation), (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the Loans and the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (iii) all reasonable out-of-pocket expenses
incurred by the relevant Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iv) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Bank or any Lender, in connection with the enforcement or

- 63 -



--------------------------------------------------------------------------------




protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Borrower shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court or other Governmental Authority of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.3(b) shall not apply to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

- 64 -



--------------------------------------------------------------------------------




(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 8.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer, by operation of law or otherwise, any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Multi-Year Facility Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received written notice thereof; and provided further that no consent of the
Borrower shall be required for an assignment to a Lender (other than a
Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender),
an Approved Fund (as defined below) or, if an Event of Default under clause (a),
(f) or (g) of Article VI has occurred and is continuing, any other assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender (other than a Defaulting
Lender), an Affiliate of a Lender (other than a Defaulting Lender), or an
Approved Fund;
(C)    each Issuing Bank for any assignment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding); and
(D)    the Swingline Lender for any assignment that increases the obligation of
the assignee to participate in the Swingline Exposure.
(ii)    Assignments shall be subject to the following additional conditions:

- 65 -



--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Multi-Year Facility Commitment, the amount of the Multi-Year Facility
Commitment, as the case may be, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (f) or (g) of Article VI has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;
(E)    in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.02(b) that affects such CLO;
and
(F)    the assignee shall deliver the forms required to be delivered by a Lender
under Section 2.17(f) prior to such assignment.
For the purposes of this Section 8.04(b), the terms “Approved Fund,” “CLO” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar

- 66 -



--------------------------------------------------------------------------------




extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or an Affiliate of such Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(d) the Borrower or any of its Affiliates; provided that, such holding company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 8.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting as an agent of the Borrower solely for
this purpose, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender

- 67 -



--------------------------------------------------------------------------------




or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.06(b), 2.18(d) or 8.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant (A) agrees to be subject to the provisions of Sections
2.18 and 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
2.17, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
as an agent of the Borrower solely for this purpose, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish compliance with any
applicable provision of the Code, including to establish that any Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register

- 68 -



--------------------------------------------------------------------------------




shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 8.03 and
Article VII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 8.06.    Counterparts: Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including, without
limitation, the commitment letter dated October 29, 2014, as extended, except to
the extent set forth in the twenty-fourth paragraph thereof. Except as provided
in Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 8.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and

- 69 -



--------------------------------------------------------------------------------




enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
SECTION 8.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York without giving effect to the principles of
conflicts of law thereof (other than Section 5-1401 of the New York General
Obligations Law.
(b)    The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
(c)    The Borrower, the Administrative Agent and each Lender hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in the first sentence of paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

- 70 -



--------------------------------------------------------------------------------




SECTION 8.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.    Confidentiality.
(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
Governmental Authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, "Information" means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

- 71 -



--------------------------------------------------------------------------------




(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 8.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

- 72 -



--------------------------------------------------------------------------------




(c)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
SECTION 8.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.
SECTION 8.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
SECTION 8.15.    No Fiduciary Duty. The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Co-Lead Arrangers, Co-Bookrunner, the Documentation
Agent, the Syndication Agent, the other Credit Parties and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Co-Lead Arranger, Co-Bookrunner, the Documentation
Agent, the Syndication Agent, the other Credit Parties or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.
SECTION 8.16.    Amendment and Restatement. This Agreement amends, restates,
supersedes, and replaces in its entirety the Existing Credit Agreement. All
obligations of the Borrower under the Existing Credit Agreement shall continue
without interruption under this Agreement and all such obligations are hereby
ratified and confirmed in all respects. Nothing contained herein shall be
construed as a novation of the obligations outstanding under the Existing Credit
Agreement, which shall remain in full force and effect, except as modified
hereby. Nothing express or implied in this Agreement shall be construed as a
release or discharge of the Borrower under the Existing Credit Agreement.



- 73 -



--------------------------------------------------------------------------------




[Remainder of the page intentionally left blank]







- 74 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NATIONAL FUEL GAS COMPANY
 
 
 
 
By:
/s/ D. P. Bauer
 
Name: D. P. Bauer
 
Title: Treasurer and
Principal Financial Officer
































S-1



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent, as
Lender, as Swingline Lender and as an Issuing Bank
 
 
 
 
By:     
/s/ Philip M. Hendrix
 
Name: Philip M. Hendrix
 
Title: Vice President & Authorized Officer


























































S-2



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender
 
 
 
 
By:     
/s/ Karen D. Finnerty
 
Name: Karen D. Finnerty
 
Title: Senior Vice President
































































S-3



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as Lender
 
 
 
 
By:     
/s/ Gregory Duval
 
Name: Gregory Duval
 
Title: Senior Vice President






































S-4



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
 
 
 
 
By:     
/s/ Michael A. Tribolet
 
Name: Michael A. Tribolet
 
Title: Managing Director
















































S-5



--------------------------------------------------------------------------------




CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as Lender
 
 
 
 
By:     
/s/ Anju Abraham    
 
Name: Anju Abraham
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Gordon R. Eadon    
 
Name: Gordon R. Eadon
 
Title: Authorized Signatory
























































S-6



--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as Lender
 
 
 
 
By:     
/s/ Jason D. Houseman    
 
Name: Jason D. Houseman
 
Title: Vice President




























S-7



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as
Lender
 
 
 
 
By:     
/s/ Patrick Jeffrey    
 
Name: Patrick Jeffrey
 
Title: Vice President
































































S-8



--------------------------------------------------------------------------------




M&T BANK, as Lender
 
 
 
 
By:     
/s/ Susan Freed-Oestreicher    
 
Name: Susan Freed-Oestreicher
 
Title: Vice President
































































S-9



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as
Lender
 
 
 
 
By:     
/s/ James F. Stevenson    
 
Name: James F. Stevenson
 
Title: Senior Vice President






























































S-10



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY,
as Lender
 
 
 
 
By:     
/s/ Jamie Grunsky    
 
Name: Jamie Grunsky
 
Title: Banking Officer


































































S-11



--------------------------------------------------------------------------------




FIRST NIAGARA BANK, as Lender
 
 
 
 
By:     
/s/ Alexandra Wehr    
 
Name: Alexander Wehr
 
Title: Vice President, Senior Relationship Manager
































































S-12



--------------------------------------------------------------------------------




KEYBANK, NATIONAL ASSOCIATION, as
Lender
 
 
 
 
By:     
/s/ Thomas W. Heltz, II    
 
Name: Thomas W. Heltz, II
 
Title: Vice President






























































S-13



--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as
Lender
 
 
 
 
By:     
/s/ Richard K. Fronapfel, Jr.    
 
Name: Richard K. Fronapfel, Jr.
 
Title: Vice President
































































S-14



--------------------------------------------------------------------------------




COMERICA BANK, as Lender
 
 
 
 
By:     
/s/ Mark Leveille    
 
Name: Mark Leveillle
 
Title: Vice President










S-15



--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
Institution
Multi-Year
Facility
Commitment
 
JPMorgan Chase Bank, N.A.
$85,000,000.00
 
Bank of America, N.A.
85,000,000.00
 
HSBC Bank USA, National Association
85,000,000.00
 
Wells Fargo Bank, N.A.
85,000,000.00
 
Canadian Imperial Bank of Commerce,
New York Branch
57,500,000.00
 
Citizens Bank, N.A.
57,500,000.00
 
U.S. Bank National Association
57,500,000.00
 
M&T Bank
45,000,000.00
 
PNC Bank, National Association
45,000,000.00
 
Branch Banking and Trust Company
32,500,000.00
 
First Niagara Bank, N.A.
32,500,000.00
 
KeyBank, National Association
32,500,000.00
 
The Bank of New York Mellon
25,000,000.00
 
Comerica Bank
25,000,000.00
 
 
 
 
Total
$750,000,000.00






--------------------------------------------------------------------------------




Institution
364-Day
Facility
Commitment
 
JPMorgan Chase Bank, N.A.
$65,000,000.00
 
Bank of America, N.A.
65,000,000.00
 
HSBC Bank USA, National Association
65,000,000.00
 
Wells Fargo Bank, N.A.
65,000,000.00
 
Canadian Imperial Bank of Commerce,
New York Branch
40,000,000.00
 
Citizens Bank, N.A.
40,000,000.00
 
U.S. Bank National Association
40,000,000.00
 
M&T Bank
30,000,000.00
 
PNC Bank, National Association
30,000,000.00
 
Branch Banking and Trust Company
20,000,000.00
 
First Niagara Bank, N.A.
20,000,000.00
 
KeyBank, National Association
20,000,000.00
 
 
 
 
Total
$500,000,000.00




--------------------------------------------------------------------------------






SCHEDULE 4.01
REPAID INDEBTEDNESS
1.
Indebtedness of the Borrower under the Credit Agreement dated as of January 6,
2012 among the Borrower, JPMorgan Chase Bank, National Association, as
Administrative Agent, and the Lenders party thereto (as amended).






--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Approved Fund of [identify Lender]1]
3.    Borrower(s):        ______________________________
4.
Administrative Agent:______________________, as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of September 30, 2015 among National Fuel Gas Company, the

__________________________
 
1 
Select as applicable.


A-1



--------------------------------------------------------------------------------




Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents parties thereto
6.    Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
By:
______________________________
 
Title:
 
 
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:
______________________________
 
Title:

[Consented to and]4 Accepted:
__________________________


2 
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)



3 
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


A-2



--------------------------------------------------------------------------------




[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent
 
 
By
_________________________________
 
Title:
 
 
[Consented to:]5  
 
 
[NAME OF RELEVANT PARTY]
 
 
By
________________________________
 
Title:























































__________________________


4 
To be added if the consent of the Administrative Agent is required by the terms
of the Credit Agreement.



5 
To be added if the consent of the Borrower and/or other parties (e.g. Swingline
Lender, Issuing Bank) is required by the terms of the Credit Agreement.


A-3



--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

A-4



--------------------------------------------------------------------------------




3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





A-5



--------------------------------------------------------------------------------




EXHIBIT B
ASSUMPTION AGREEMENT
Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 30, 2015 (as amended and in effect on the date hereof, the “Credit
Agreement”), among National Gas Fuel Company, the Lenders named therein and
JPMorgan Chase Bank, National Association, as Administrative Agent for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.
The Assuming Lender named below, effective as of the Commitment Increase Date
set forth below, hereby (i) agrees to become a Lender under the Credit
Agreement, (ii) assumes all the rights and obligations of a Lender under the
Credit Agreement, and (iii) confirms that its Multi-Year Facility Commitment as
of the Commitment Increase Date shall be in the amount and percentage set forth
below (the “Commitment Increase”). The Assuming Lender hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Commitment
Increase Date, the Assuming Lender shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Commitment
Increase, have the rights and obligations of a Lender thereunder.
This Assumption Agreement is being delivered to the Administrative Agent
together with (i) if the Assuming Lender is a Non-U.S. Lender, any documentation
required to be delivered by the Assuming Lender pursuant to Section 2.15(e) of
the Credit Agreement, duly completed and executed by the Assuming Lender, and
(ii) an Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the Assuming Lender.
This Assumption Agreement shall be governed by and construed in accordance with
the laws of the State of New York without giving effect to the principles of
conflicts of law thereof (other than Section 5-1401 of the New York General
Obligations Law).
Assumption Date:
Legal Name of Assuming Lender:
Assuming Lender’s Address for Notices:
Effective Date of Commitment Increase
(“Commitment Increase Date”):
Facility
Principal Amount
of Commitment Increase
Percentage of Commitment
(set forth, to at least 8 decimals, the Commitment Increase as a percentage of
the aggregate Commitments of all Lenders under the Credit Agreement)
Multi-Year Facility Commitment of Assuming Lender:
$
%


B-1



--------------------------------------------------------------------------------






The terms set forth above are hereby agreed to:
[Name of Assuming Lender],
as Lender
 
 
 
 
By:
___________________________________
 
Name:
 
Title:



The undersigned hereby consent to the within assumption:
National Fuel Gas Company
 
JPMorgan Chase Bank, National Association,
 
 
 
as Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
____________________________
 
By:
_____________________________________
 
Name:
 
 
Name:
 
Title:
 
 
Title:




B-2



--------------------------------------------------------------------------------




EXHIBIT C-1
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the "Borrower"), the Lenders party thereto,
and JPMorgan Chase Bank, National Association, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:_________________________________
 
Name:
 
Title:
 
 
Date: ________ __, 20[ ]




C-1



--------------------------------------------------------------------------------




EXHIBIT C-2
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the "Borrower"), the Lenders party thereto,
and JPMorgan Chase Bank, National Association, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:______________________________________
 
Name:
 
Title:


C-2



--------------------------------------------------------------------------------




 
 
Date: ________ __, 20[ ]


C-2



--------------------------------------------------------------------------------




EXHIBIT C-3
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the "Borrower"), the Lenders party thereto,
and JPMorgan Chase Bank, National Association, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:______________________________________
 
Name:
 
Title:
 
 
Date: ________ __, 20[ ]




C-3



--------------------------------------------------------------------------------




EXHIBIT C-4
[FORM OF]
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of September 30, 2015 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among National Fuel Gas
Company, a New Jersey corporation (the "Borrower"), the Lenders party thereto,
and JPMorgan Chase Bank, National Association, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:______________________________________
 
Name:
 
Title:
 
 
Date: ________ __, 20[ ]


C-4

